                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9                                  UNITED STATES DISTRICT COURT

                                  10                                 NORTHERN DISTRICT OF CALIFORNIA

                                  11

                                  12     SHERIE ABEL,                                        Case No. 17-cv-03734-SI
Northern District of California
 United States District Court




                                  13                    Plaintiff,
                                                                                             ORDER RE DEFENDANT OCEANIC
                                  14             v.                                          ARCATA MOTION IN LIMINE
                                                                                             NUMBER 2
                                  15     OCEANIC ARCATA, LP, et al.,
                                                                                             Re: Dkt. No. 85
                                  16                    Defendants.

                                  17

                                  18          Having fully reviewed the record, the Court finds that the facts and legal arguments are

                                  19   adequately presented in the briefs and record to decide defendant Oceanic Arcata’s Motion in

                                  20   Limine Number 2 without oral argument pursuant to Local Rule 7-2(b). Accordingly, in the interest

                                  21   of avoiding delay, with the pre-trial conference mere days away, the Court rules as follows:

                                  22          Plaintiff’s witness list includes one retained medical expert, Dr. Clifford Periera, and 23

                                  23   treating doctors. See Dkt. No. 88-2. For each medical witness plaintiff states the witness “will

                                  24   testify as to Sherie’s injury, the circumstances surrounding the injury and the lasting effects.” Id.

                                  25   Defendant argues that most of plaintiff’s medical witnesses cannot provide relevant evidence at trial

                                  26   because they did not treat plaintiff immediately following her injury. Dkt. No. 85 at 2. Defendant

                                  27   requests plaintiff submit a brief statement for each medical doctor listed as a witness, explaining the

                                  28   specific medical treatment the witness will testify about. Id.
                                   1           Plaintiff argues defendant could have taken the 23 treating doctors’ depositions but chose

                                   2   not to.1 Dkt. No. 96 at 2. Further, plaintiff argues plaintiff’s medical records have been produced

                                   3   and, from those, defendant should be able to deduce what the witnesses will testify about. Id. The

                                   4   Court disagrees.

                                   5           Plaintiff offers the treating doctors to testify as to “Sherie’s injury, the circumstances

                                   6   surrounding the injury and the lasting effects.” (Dkt. No. 83-1). This generic statement is not enough

                                   7   to comport with this Court’s Pre-Trial Instructions requiring the parties to list “all witnesses likely

                                   8   to be called at trial, other than solely for impeachment or rebuttal, together with a brief statement

                                   9   following each name describing the substance of the testimony to be given.”                Under the

                                  10   circumstances of this action, where plaintiff had multiple pre-existing medical conditions rendering

                                  11   her in need of ADA compliance in the first place, the necessary “substance” of the testimony will

                                  12   include at least when the witness treated plaintiff, what treatment the witness provided, and whether
Northern District of California
 United States District Court




                                  13   it was related to the injuries claimed in this action.

                                  14           As such, the Court hereby GRANTS defendant Oceanic Arcata’s Motion in Limine No. 2.

                                  15   On or before Monday January 27, 2020 at 5 p.m., plaintiff shall file an amended witness list,

                                  16   which for each doctor listed as a witness, briefly explains what medical treatments/information the

                                  17   doctor will testify about, when such treatment occurred and whether it was related to the underlying

                                  18   incident.

                                  19

                                  20           IT IS SO ORDERED.

                                  21   Dated: January 22, 2020

                                  22                                                      ______________________________________
                                                                                          SUSAN ILLSTON
                                  23                                                      United States District Judge
                                  24

                                  25
                                               1
                                                 Plaintiff argues all the physician witnesses were “timely-disclosed” and defendant could
                                       have deposed them if it so chose. Dkt. No. 96 at 2. However, if the witnesses were properly
                                  26   disclosed pursuant to FRCP 26(a)(2)(C) plaintiff should have included: “(i) the subject matter on
                                       which the witness is expected to present evidence under Federal Rule of Evidence 702, 703, or 705;
                                  27   and (ii) a summary of the facts and opinions to which the witness is expected to testify.” Based on
                                       the record before the Court it is unclear if plaintiff has done so. If plaintiff has already done so,
                                  28   complying with this order will hardly be burdensome. If plaintiff has not done so, the witnesses
                                       were not properly disclosed in the first place.
                                                                                          2
